F I L E D
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS            JUL 19 2002
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge
                                                                    Clerk

                            No. 02-30173
                          Summary Calendar


YVETTE P. PATTON,
                                             Plaintiff-Appellant,

                                 versus

JOSEPH CRAIG LEMOINE,

                                             Defendant-Appellee.



            Appeal from the United States District Court
                For the Western District of Louisiana


                            (01-CV-1722)

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Patton appeals the district court’s grant of Lemoine’s motion

to dismiss for lack of subject matter jurisdiction. She argues that

federal district courts have jurisdiction to review state court

decisions. She is mistaken. Federal district courts, as courts of

original jurisdiction,    lack   appellate   jurisdiction   to    review,

modify, or nullify final orders of state courts.1 AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000).